Citation Nr: 0416460	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post right knee injury, with anterior cruciate 
ligament tear, and posterior horn medial meniscal tear, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected right knee degenerative arthritis, currently 
evaluated as 10 percent disabling, to include whether the 
veteran is entitled to the separate right knee arthritis 
rating prior to April 26, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
rating for the veteran's right knee condition from 10 to 20 
percent, effective September 13, 2000 (the date of the 
veteran's claim).  The veteran appealed this rating decision, 
seeking an evaluation in excess of 20 percent.  

The Board remanded the matter in May 2003.  In March 2004, 
the RO granted a separate rating for degenerative arthritis 
of the right knee with an evaluation of 10 percent, effective 
April 26, 2003.  His right knee injury remained as 20 percent 
disabling, but was rated for moderate recurrent subluxation 
or lateral instability, effective April 26, 2003.  


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
complaints that include pain, swelling, stiffness, and 
locking, and is shown to be manifested by severe recurrent 
subluxation or lateral instability.

2.  His X-ray confirmed arthritis of the right knee is 
manifested by pain, some fatigability, and a range of motion 
of motion of zero to 120 degrees, with significant pain 
beginning at 100 degrees.

3.  Mild restriction of motion with x-ray evidence of 
arthritis was demonstrated prior to April 26, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for service-
connected status post right knee injury, with anterior 
cruciate ligament tear, and posterior horn medial meniscal 
tear, have been met.  38 USCA §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
codes 5256, 5257, 5258, 5260, 5261, 5262 (2003).  

2.  Arthritis of the right knee is not more than 10 percent 
disabling currently according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5003 
(2003).

3.  Arthritis of the right knee was 10 percent disabling 
prior to April 26, 2003, according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5003 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).        

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, an October 2003 letter from the RO informed the veteran 
of the evidence VA still needed, specifically, evidence of 
increased severity of his right knee condition.  In addition, 
the letter requested that the veteran give VA the name and 
location of any VA or military facility where he received 
medical care, and the approximate dates of the care.           

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the October 2003 RO letter informed the veteran that VA 
was responsible for getting VA examination reports and VA 
treatment reports.  The letter further stated that VA would 
make reasonable efforts to obtain any evidence that the 
veteran informed VA of, provided that the veteran provided 
any necessary release for such information or records.    

In addition, the statement of the case (SSOC), issued in 
March 2004, reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the October 2003 RO 
letter requested that the veteran use the enclosed VA Form 
21-4138 to tell VA about any other records that may exist to 
support his claim.  Furthermore, the December 2003 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case (SSOC) was provided to 
the appellant in March 2004.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  In this 
regard, a report of contact, dated in March 2004, noted that 
the veteran explained that he had no additional medical 
evidence.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  Claim for Increased Rating

The veteran asserts that he is entitled to an increased 
rating for his service-connected status post right knee 
injury, with anterior cruciate ligament tear, and posterior 
horn medial meniscal tear, and right knee degenerative 
arthritis.  The service medical records show that the veteran 
injured his right knee on two occasions during service.  A 
December 1987 VA examination report indicated a diagnosis of 
internal derangement of the right knee.  A RO decision in 
April 1988 granted service connection for status post right 
knee and a disability rating of 10 percent was assigned from 
December 1987.  
  
In January 2001, a rating decision recharacterized the 
disability as status post right knee injury, with anterior 
cruciate ligament tear, posterior horn medial meniscal tear 
and degenerative changes, and assigned a 20 percent rating.  
As was noted in the introductory portion of this decision, a 
rating decision in March 2004 continued his right knee 
disability as 20 percent disabling, but rated it such for 
moderate recurrent subluxation or lateral instability, with 
an effective date of April 26, 2003.  The RO also granted 
separate rating for degenerative arthritis of the right knee 
with an evaluation of 10 percent, also with an effective date 
of April 26, 2003.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following the award of service connection it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).    

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2003).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2003).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.     

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2003).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

A review of VA outpatient treatment reports shows that the 
veteran complained of knee pain and instability in May 2000.  
X-rays taken in July 2000 revealed marked narrowing of the 
medial compartment of the knee joint associated with mild, 
marginal sclerosis of the medial femoral and tibial condyles.  
Also, marginal osteophytes were noted at the level of the 
articular aspect of the patella and there were bony densities 
projected posterior to the tibia and fibula, which the 
physician stated was somewhat suggestive of an old, ununited 
avulsion fracture.  An MRI, also taken in July 2000, showed 
(1) abnormal appearance of the body and posterior horn of the 
medial meniscus, suggesting previous meniscectomy, (2) 
nonvisualization of the normal anterior cruciate ligament, 
associated with an abnormal straight ligamentous-like 
structure extending from the posterior notch of the 
intercondylar fossa to the posterior tibial plateau and of 
undetermined significance, and (3) suggestion of a possible 
degenerative subchondral cyst involving the medial femoral 
and tibial condyles. 
 
Notes from a visit in August 2000 state that the veteran was 
not experiencing any pain at that time.  

A VA orthopedic surgeon examined the veteran on September 13, 
2000.  The veteran complained of 7/10 pain in the right knee 
most of the time and of right knee instability.  The doctor 
reported mild effusion of the right knee, patellar 
apprehension was positive, medial/lateral was slight +1, the 
Lachman test was plus, plus, plus, and the veteran had 
tenderness at the joint lines.  X-rays showed severe 
degenerative disease of the patellofemoral joint with 
spurring and also of both medial and lateral compartment 
irregularity of the condyle with spurring.  MRI showed 
posterior horn tear of the medial meniscus with partial 
detachment of the meniscus with what seemed to be a 
bucklehandle tear and a piece that goes in and out of the 
medial compartment into the medial gutter.  Further, the MRI 
showed that the veteran had no anterior cruciate ligament and 
there was a slight stretching of his posterior cruciate 
ligament.  The MRI also showed some degenerative cystic 
changes in his joint.  The doctor's impression was that the 
veteran had an anterior cruciate ligament tear, medial 
meniscus tear, and generalized osteoarthritis moderate to 
severe of his right knee and ordered a knee brace.  The 
examiner commented that the veteran was too young to have a 
total knee replacement.  

A December 2000 VA examination included a review of the 
veteran's claims folder.  Examination of the right knee 
demonstrated zero to 10 degrees of extension and zero to 135 
degrees of flexion.  The veteran had a 1+ Lachman and 
anterior drawer test.  The doctor noted that the veteran had 
no posterior instability and no varus or valgus instability.  
He did not have any palpable swelling at the time of the 
examination.  In addition, he had a negative McMurray's test.  
It was reported that X-rays of the right knee showed some 
mild degenerative change in all three compartments.  The 
doctor's assessment was anterior cruciate ligament tear with 
posterior horn medial meniscal tear and degenerative change, 
which is mild, status post twisting injury in 1987 and 
subsequent tibia fracture in 1990.  The doctor stated that he 
would expect that with flare-ups the patient's current 
condition could limit his motion in the range of 15 to 20 
percent of the veteran's current range of motion.

An August 2001 VA treatment record noted that the veteran had 
a gross instability of the right knee.  The assessment was 
end-stage arthritis of his right leg and an unstable, unsafe 
right knee.   

An April 2003 VA examination report noted that the veteran's 
claims folder had been reviewed.  The veteran complained of 
continued pain, stiffness, swelling, giving way, and locking 
of his right knee.  He stated that it was worse on those 
occasions where he had been on his feet all day at work and 
stated that it popped occasionally when he tried to 
straighten it.  He stated that, although he had been given a 
knee brace, he was unable to wear it because it did not fit 
under his pants and that it rubbed the sides of his knee 
causing him significant pain.  He also complained of flare-
ups after using his right knee "a lot."  He described the 
pain associated with these flare-ups as 9/10 and that it 
often caused him to call off work.  The veteran reported 
these flare-ups occurred approximately three times a week and 
that they lasted approximately six hours.  Applying ice and 
soaking his knee were reported to help with the pain.  He 
also reported an approximately 75 percent reduction in 
function when these flare-ups were severe.  He denied any 
history of patella dislocation.  He did state that he wore a 
lift in his right shoe.  

Upon physical examination, he had approximately 0 to 120 
degrees of motion, with significant pain beginning at 100 
degrees.  The examiner stated that the veteran had decreased 
strength as he continued to range the right knee, decreasing 
to approximately 4/5.  The examiner stated that this has 
decreased his function with continuous ranging by 
approximately 15 percent.  There was no significant 
incoordination noted, but there was painful motion, pain with 
use, and fatigability noted.  There was no significant 
erythema or warmth noted, and he did not have significant 
effusion about his right knee.  He did, however, have some 
instability as well as some guarding when the examiner tried 
to pivot-shift his right knee.  Further, the examiner noted a 
mild limp when the veteran was ambulating.  The veteran was 
not wearing a brace.  With regard to the instability, the 
veteran had instability in varus and valgus, in neutral, as 
well as in 30 degrees of flexion.  Also, he did have 
instability in the anterior and posterior plane.  His 
Lachman's and drawer tests were positive on the right, as 
compared with the left knee.  Again, the examiner was unable 
to pivot-shift the veteran secondary to guarding and pain.  
The veteran also had a McMurray's sign and pain about the 
posterior lateral aspect of his right knee.  Furthermore, the 
examiner reiterated that the veteran did have decreased 
motion with continued range of motion at the right knee, with 
his range of motion decreasing to approximately 0 to 100 
degrees after the examiner continuously ranged him.  This was 
reported to be secondary to pain.  

The examiner reviewed X-rays of the veteran's right knee, 
which reportedly showed significant degenerative changes for 
his age.  He had osteophytes was well as sclerosis and medial 
joint space narrowing.  There was also a note to the 
bipartite patella.  There was subchondral sclerosis, 
especially at the medial aspect.
  
The impression was ACL deficient right knee with probable 
meniscal injury and subsequent degenerative arthritis.  The 
examiner stated that it was his opinion that the degenerative 
arthritis was secondary to having an ACL deficient knee, 
which he stated was more likely than not due to his injury in 
service.  

Based on the foregoing, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence shows 
that the veteran's status post right knee injury, with 
anterior cruciate ligament tear, and posterior horn medial 
meniscal tear, is productive of severe instability.  Under 
38 C.F.R. § 4.71a, DC 5257, a 30 percent rating is warranted 
for severe recurrent subluxation or lateral instability.

The August 2001 VA treatment record and the April 2003 VA 
examination report both note instability.  Of particular note 
is the August 2001 VA treatment record, which noted that the 
veteran had a gross instability of the right knee and 
characterized his right knee as unstable and unsafe.  
Therefore, viewing the evidence in its entirety, the Board 
concludes that the veteran's instability of his right knee is 
severe.  Accordingly, the Board finds that a rating of 30 
percent for the right knee under DC 5257 is warranted.  The 
Board notes that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Further, the 
Board notes that 30 percent is the highest rating allowable 
under DC 5257.

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent disability 
evaluation is granted for cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint.  This is the only rating listed for this 
Diagnostic Code (DC).  The veteran reportedly sustained a 
right open tibia-fibula fracture in a motor vehicle accident 
in 1990, however, this was subsequent to his separation from 
service.  Therefore, there is no basis for evaluating any 
impairment of the tibia and fibula (DC 5262).

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these DC's would not amount 
to pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 
Vet. App. 259 (1994)).  However, a separate finding must be 
based on additional disability.  Here, the RO has, indeed, 
assigned a separate 10 percent rating for X-ray confirmed 
degenerative changes with painful motion that is limited.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).   

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.    

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees or 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees or extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees or extension is limited 
to 15 degrees.  A 30 percent rating is warranted when flexion 
is limited to 15 degrees or extension is limited to 20 
degrees.

In this case, the most recent medical evidence, the April 
2003 VA examination report, noted that the veteran had 
approximately 0 to 120 degrees of motion.  
Thus, the veteran does not meet the criteria warranting an 
evaluation in excess of 10 percent currently assigned under 
either of these diagnostic codes, even when functional 
impairment is factored in.        

The Board acknowledges that there is, however, evidence of 
painful motion (the examiner in the April 2003 VA examination 
stated in the report that there was significant pain 
beginning at 100 degrees), pain with use, and fatigability, 
and the veteran has complained of stiffness, swelling, giving 
way, and locking of his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).

The examining physician in the December 2000 VA examination 
concluded in his report that he "would expect that with 
flare-ups the patient's current condition could limit his 
motion in the range of 15 to 20 percent of his current range 
of motion."  Most recently, the April 2003 VA examiner 
stated that the veteran's range of motion decreased from 0 to 
120 degrees to approximately 0 to 100 degrees after the 
examiner continuously ranged him, which was reportedly due to 
pain.    

The Board finds that there is insufficient evidence of 
functional loss due to right knee pathology to support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria a rating in excess of the 10 
percent currently assigned under either DC 5260 or 5261, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.      

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Finally, as has been stated previously, in March 2004 the RO 
granted service connection for right knee arthritis with an 
evaluation of 10 percent, effective April 26, 2003.  Such a 
separate rating is permissible when a veteran's knee 
pathology is rated under DC 5257.  The veteran's service-
connected status post right knee injury, with anterior 
cruciate ligament tear, and posterior horn medial meniscal 
tear was, in fact, assigned a rating code of DC 5257 in the 
same action, also with an effective date of April 26, 2003.  
The RO stated in the rating decision that the effective date 
of April 26, 2003 was based upon the date of VA examination 
which first documented both arthritis and instability.  A 
review of the record, however, does not reveal this to be 
accurate.  

For instance, the August 2001 VA treatment record reported 
gross instability of the right knee as well as end-stage 
arthritis of the right leg.  Moreover, although the examiner 
in the September 13, 2000 VA examination did not note 
instability, he did note that the veteran complained of 
instability.  Additionally, the examination report noted that 
an MRI revealed that the veteran had no anterior cruciate 
ligament and that he ordered a knee brace for the veteran.  
Furthermore, the examiner's impression included generalized 
osteoarthritis of the right knee, moderate to severe.        

Based on the foregoing, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence shows 
that the veteran's right knee arthritis was 10 percent 
disabling prior to April 2003 and that a separate compensable 
rating was therefore in order prior thereto.  Consequently, 
the rating for the service-connected status post right knee 
injury, with anterior cruciate ligament tear, and posterior 
horn medial meniscal tear, should be amended to reflect 
assignment of DC 5257, effective September 13, 2000 with a 
separate compensable rating for arthritis of that knee.    


ORDER

A rating of 30 percent, and no more, for service-connected 
status post right knee injury, with anterior cruciate 
ligament tear, and posterior horn medial meniscal tear, is 
granted, subject to regulations governing awards of monetary 
benefits.

A rating in excess of 10 percent for right knee arthritis is 
denied.  However, a separate 10 percent rating is granted for 
arthritis of the knee prior to April 23, 2003, subject to 
regulations governing awards of monetary benefits. 



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



